DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to RCE filed on October 11, 2021. 
Claims 1, 10, and 19 have been amended. 
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action October 11, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 11, 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Response to Arguments
Applicant's arguments filed on October 11, 2021 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to DECLERCQ and THOMSEN in combination with GUO ‘096 teaches the newly added limitations as shown in the rejections below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 19, the claim limitation “each worker is processing a range of the impacted similarity groups” is not supported in the specification, and therefore, constitutes new matter. Although [0055] of Applicant’s specification recites “the workers may each be assigned a range of similarity groups to clean based on the sizes of the impacted similarity groups,” Applicant’s specification does not appear to recite that “each worker is processing a range of the impacted similarity groups.” If Applicant disagrees that the claim limitation of claim 19 is not supported in Applicant’s specification, Applicant must explicitly point to the exact location of Applicant’s specification and explain how it supports the claim limitation.
Regarding claim 20, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over GUO (Pub No.: US 2011/0167096 A1), hereafter GUO ‘096, in view of SHETTY (Pub. No.: US 2014/0149794 A1), hereafter SHETTY, and DECLERCQ (Pub. No.: US 2015/0121029 A1), hereafter DECLERCQ.
Regarding claim 1, GUO ‘096 teaches:
A method for marking similarity groups impacted by a garbage collection operation performed in a storage system, the method comprising: 
receiving input identifying objects to be deleted, wherein each of the objects is associated with a recipe (GUO ‘096 [0043] teaches reading a log file (i.e. list) that identifies changes to objects and/or object groups within the deduplicated data system, where [0042] teaches identifying an object group as changed if an object has been added to or removed from the object group, or if the object references different segments; [0050] 
receiving a list of the deletion records that identify the objects that are to be deleted from the storage system
identifying slice recipes for the objects to be deleted from the deletion records (GUO ‘096 [0050] teaches map sets 640-648 contain maps of referenced data segments for each data object group that contains data objects that reference data segments contained within their respective containers, where [0052] teaches mark-and-sweep module 112 may remove unmarked data segments from the identified container; [0055] also teaches marking maps for data segments for each group within each container, where the mark results include bitmaps that identify a data segment within a given container that is used by data objects within a given group; [0056] teaches tracking all containers that are marked from groups that have had data objects deleted, then putting these containers in a sweep list, where only containers in the sweep list may have data segments removed);
marking similarity groups associated with the slice recipes as impacted similarity groups that are associated with segments of the objects in the deletion records (GUO ‘096 [0028] teaches monitoring module 108 identifying at least one object group (i.e. similarity group) that has changed (i.e. impacted) subsequent to a prior garbage collection operation that removed data segments that were not referenced by objects within the deduplicated data system);
and generating a mapping of the impacted similarity groups to a map structure that identifies live segments in the impacted similarity groups, wherein the map structure allows dead segments associated with the objects to be deleted to be identified and removed from the impacted similarity groups (GUO ‘096 [0048] teaches mark-and-sweep module 112 creating a map of referenced data segments in the identified container for each data object group, where [0050] teaches map sets (i.e. map structure) contain maps of referenced segments for each object group that contains objects that reference segments (i.e. live segments) contained within their respective containers, where [0052] teaches mark and sweep module 112 removing unmarked data segments (i.e. dead segments) from the identified container upon determining that at least one changed object group experienced a change that potentially dereferenced an affected segment in the identified container; see also [0053-0056] & FIG. 6).
GUO ‘096 does not appear to explicitly teach removing recipes of the identified objects from an object storage of the storage system to a deletion storage of the storage system such that the identified objects are not visible to users, wherein each of the removed recipes corresponds to a deletion record, the mapping defining an overall size of memory needed for the impacted similarity groups.
However, SHETTY teaches the limitation (SHETTY [0238] teaches marking an object for deletion by modifying an associated virtual object record 442 and moving the virtual object record 422 to a virtual objects trash table 400G, where it is stored as a virtual object trash record 468, where record 468 is used to find and mark a corresponding object record 504 in object database 312 for deletion, and moving the object record 504 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of GUO ‘096 and SHETTY before them, to include SHETTY’s cloud-based object storage solution in GUO ‘096’s deduplicated data system. One would have been motivated to make such a combination in order to provide low latency for storing file server objects as taught by SHETTY ([0007-0008]).
GUO ‘096 and SHETTY does not appear to explicitly teach the mapping defining an overall size of memory needed for the impacted similarity groups. 
However, GUO ‘096 in view of SHETTY and DECLERCQ teaches the limitation (see GUO ‘096 [0050] above for maps of referenced segments for each object group that contains objects that reference segments contained within their respective containers (i.e. impacted similarity groups), where DECLERCQ [0031] teaches once the memory management unit 106 determines which component buffers of the first 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of GUO ‘096, SHETTY, and DECLERCQ before them, to include DECLERCQ’s memory management in GUO ‘096 and SHETTY’s deduplicated data system. One would have been motivated to make such a combination in order to provide efficient use of memory by estimating how much memory usage should be reduced based on other resources being used in the memory system as taught by DECLERCQ ([0031]).
Regarding claim 10, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. GUO ‘096 also teaches A non-transitory computer readable medium comprising computer executable instructions for implementing a method for marking similarity groups impacted by a garbage collection operation performed in a storage system (see GUO ‘096 [0060]).
Regarding claim 2, GUO ‘096 in view of SHETTY and DECLERCQ teaches the elements of claim 1 as outlined above. GUO ‘096 in view of SHETTY and DECLERCQ also teaches cleaning the impacted similarity groups (see GUO ‘096 [0052-0053] & [0056] as taught above in reference to claim 1 for removing unmarked data segments from the identified container upon determining that at least one changed object group  
Regarding claim 3, GUO ‘096 in view of SHETTY and DECLERCQ teaches the elements of claim 2 as outlined above. GUO ‘096 in view of SHETTY and DECLERCQ also teaches cleaning compression regions associated with the impacted similarity groups or cleaning only impacted compression regions associated with the impacted similarity groups (GUO ‘096 [0028] teaches a container (i.e. compression regions) containing segments referenced by objects within the changed object group, where a mark-and-sweep module 112 removes segments from each identified container that are not referenced by objects within the deduplicated data system). 
Regarding claim 4, GUO ‘096 in view of SHETTY and DECLERCQ teaches the elements of claim 1 as outlined above. GUO ‘096 in view of SHETTY and DECLERCQ also teaches wherein the list of deletion records includes objects that were fully written to the storage system (see GUO ‘096 [0042-0043] as taught above in reference to claim 1).
Regarding claim 5, GUO ‘096 in view of SHETTY and DECLERCQ teaches the elements of claim 1 as outlined above. GUO ‘096 in view of SHETTY and DECLERCQ also teaches identifying the live segments associated with the impacted similarity groups by evaluating the live objects (see GUO ‘096 [0042] as taught above in reference to claim 1 for identifying an object group as changed if an object has been removed from the object group, or if the object references different segments, where [0028] teaches a container containing segments referenced by objects within the changed object group, where a mark-and-sweep module 112 removes segments from  
Regarding claim 6, GUO ‘096 in view of SHETTY and DECLERCQ teaches the elements of claim 5 as outlined above. GUO ‘096 in view of SHETTY and DECLERCQ also teaches generating the map structure that maps the live segments to compression regions of the impacted similarity groups, wherein segments in the map structure that are not marked correspond to dead segments in the compression regions of the impacted similarity groups (see GUO ‘096 [0048] & [0050] as taught above in reference to claim 1, where map sets (i.e. map structure) contain maps of referenced segments for each object group that contains objects that reference segments (i.e. live segments) contained within their respective containers (i.e. compression regions), where [0052] teaches mark and sweep module 112 removing unmarked data segments (i.e. dead segments) from the identified container upon determining that at least one changed object group experienced a change that potentially dereferenced an affected segment in the identified container; see also [0053-0056] & FIG. 6). 
Regarding claim 9, GUO ‘096 in view of SHETTY and DECLERCQ teaches the elements of claim 1 as outlined above. GUO ‘096 in view of SHETTY and DECLERCQ also teaches removing the deletion records (GUO ‘096 [0055] teaches when groups have changed, clearing old mark results for the changed groups and then generating new mark results for the groups; [0056] also teaches tracking all containers that are marked from groups that have had data objects deleted, then putting these containers into a sweep list, where only containers in the sweep list may have data segments removed, sweeping the containers in the sweep list). 
Regarding claim 11, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 12, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 13, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 14, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 15, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 9 and is rejected for similar reasons as claim 9 using similar teachings and rationale.

Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over GUO ‘096 in view of SHETTY and DECLERCQ as applied to claims 5 and 15 above, and further in view of WALLACE (Patent No.: US 10,235,285 B1), hereafter WALLACE.
Regarding claim 7, GUO ‘096 in view of SHETTY and DECLERCQ teaches the elements of claim 5 as outlined above. GUO ‘096 in view of SHETTY and DECLERCQ does not appear to explicitly teach:
allocating the live objects to a plurality of workers for evaluation and allocating the impacted similarity groups to the plurality of workers configured to clean the impacted similarity groups. 
However, WALLACE teaches the limitation (WALLACE C11:L7-13 teach intersecting the fingerprints referenced by any live files stored on the system via direct/file tree 412, where the fingerprints of the directory/file tree 412 represents those fingerprints that are in actual use (e.g. live) in the current instance of the data; C11:L14-34 teach each fingerprint and container identifier association identifies the live instance of a data segment that is in use in the directory/file tree 412, where the set of <FP,CID> pairs are used to determine if the segment is to be forwarded to a new container, and once all the live data segments in a container have been copied forward to a new container, the container is deleted and the space reclaimed; C12:L66-C13:L23 teach computer node 501 generating a list of live fingerprints 508A associated with in Range_1, while compute node 502 generates a list of live fingerprints 508B associated with Range_2, where the live fingerprints 508A, 508B are used to determine a set of fingerprint and container identifier pairs, which can be used to generate a live instance list or Bloom filter of fingerprints that forms the basis of the collection recipes for each container in the set of storage containers 402).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of GUO ‘096, SHETTY, DECLERCQ, and WALLACE before them, to include WALLACE’s deduplication garbage collection distributed among multiple nodes in GUO ‘096, SHETTY, and DECLERCQ’s 
Regarding claim 8, GUO ‘096 in view of SHETTY, DECLERCQ, and WALLACE teaches the elements of claim 7 as outlined above. GUO ‘096 in view of SHETTY, DECLERCQ, and WALLACE also teaches:
cleaning the impacted similarity groups on a basis of impacted compression regions, wherein live segments in the impacted compression regions are carried forward to a new compression region, and the impacted compression regions that have been carried forward are deleted in their entirety from the storage system (WALLACE C15:L4-13 teach multiple compute nodes performing copy-forward for a different set of storage containers and deleting the old storage containers; see also C15:L14-31 and FIGs. 6-7).
The same motivation that was utilized for combining GUO ‘096, SHETTY, DECLERCQ, and WALLACE as set forth in claim 7 is equally applicable to claim 8.
Regarding claim 16, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.
Regarding claim 17, the claim recites similar limitation as corresponding claim 8 and is rejected for similar reasons as claim 8 using similar teachings and rationale.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over GUO ‘096 in view of WALLACE (Patent No.: US 10,235,285 B1), hereafter WALLACE, and THOMSEN (Pub. No.: US 2019/0018742 A1), hereafter THOMSEN.
Regarding claim 19, GUO ‘096 teaches:
A method for marking similarity groups impacted by a garbage collection operation performed in a storage system, the method comprising: receiving a list of deletion records that identify objects that are to be deleted from the storage system (GUO ‘096 [0043] teaches reading a log file (i.e. list) that identifies changes to objects and/or object groups within the deduplicated data system, where [0042] teaches identifying an object group as changed if an object has been added to or removed from the object group, or if the object references different segments; [0050] teaches map sets contain maps of referenced segments for each object group that contains objects that reference segments contained within their respective containers, where [0052] teaches mark and sweep module 112 removing unmarked data segments from the identified container upon determining that at least one changed object group experienced a change that potentially dereferenced an affected segment in the identified container; see also [0053] for deletion indicator 650, and [0056] for sweep list);
identifying similarity groups from the deletion records as impacted similarity groups (GUO ‘096 [0028] teaches monitoring module 108 identifying at least one object group (i.e. similarity group) that has changed (i.e. impacted) subsequent to a prior garbage collection operation that 
wherein the impacted similarity groups store segments associated with the objects that are to be deleted in compression regions (see GUO ‘096 [0042] above for identifying an object group as changed if an object has been removed from the object group, or if the object references different segments, where [0028] teaches a container (i.e. compression region) containing segments referenced by objects within the changed object group, where a mark-and-sweep module 112 removes segments from each identified container that are not referenced by objects within the deduplicated data system);
evaluating […] live objects or live recipes of the live objects to identify impacted live objects that are associated with the impacted similarity groups (see GUO ‘096 [0028] & [0042] above);
generating map structures for the compression regions in the impacted similarity group; identifying live segments from the live objects or the live recipes and marking the map structures accordingly such that the map structures identify which of the segments in the compression regions are live segments and which of the segments are dead segments (GUO ‘096 [0048] teaches mark-and-sweep module 112 creating a map of referenced data segments in the identified container for each data object group, where [0050] teaches map sets (i.e. map structure) contain maps of referenced segments for each object group that contains objects that 
wherein the dead segments are not referenced by any of the live objects or the recipes of the live objects (see GUO ‘096 [0050] & [0052-0056] above);
cleaning the compression regions of the dead segments […] such that only the live segments remain (see GUO ‘096 [0052] above).
GUO ‘096 does not appear to explicitly teach estimating a number of a plurality of workers to be used to delete the identified objects from the storage system; instantiating the number of the plurality of workers; evaluating, by the number of the plurality of workers, live objects or live recipes of the live objects; determining a size of the impacted similarity groups; assigning a range of the impacted similarity groups to each of the workers such that each worker is processing a range of the impacted similarity groups; cleaning the compression regions of the dead segments by the plurality of workers.
However, WALLACE teaches instantiating the number of the plurality of workers
evaluating, by the number of the plurality of workers, live objects or live recipes of the live objects to identify impacted live objects that are associated with the impacted similarity groups (WALLACE C11:L7-13 teach intersecting the fingerprints referenced by any live files stored on the system via direct/file tree 412, where the fingerprints of the directory/file tree 412 represents those fingerprints that are in actual use (e.g. live) in the current instance of the data; C11:L14-34 teach each fingerprint and container identifier association identifies the live instance of a data segment that is in use in the directory/file tree 412, where the set of <FP,CID> pairs are used to determine if the segment is to be forwarded to a new container, and once all the live data segments in a container have been copied forward to a new container, the container is deleted and the space reclaimed; C12:L66-C13:L23 teach computer node 501 generating a list of live fingerprints 508A associated with in Range_1, while compute node 502 generates a list of live fingerprints 508B associated with Range_2, where the live fingerprints 508A, 508B are used to determine a set of fingerprint and container identifier pairs, which can be used to generate a live instance list or Bloom filter of fingerprints that forms the basis of the collection recipes for each container in the set of storage containers 402);
determining a size of the impacted similarity groups; assigning a range of the impacted similarity groups to each of the workers such that each worker is processing a range of the impacted similarity groups (see 
cleaning the compression regions of the dead segments by the plurality of workers such that only the live segments remain (WALLACE C15:L4-13 teach multiple compute nodes performing copy-forward for a different set of storage containers and deleting the old storage containers; see also C15:L14-31 and FIGs. 6-7).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of GUO ‘096 and WALLACE before them, to include WALLACE’s deduplication garbage collection distributed among multiple nodes in GUO ‘096’s deduplicated data system. One would have been motivated to make such a combination in order to improve efficiency of garbage collection by enabling parallel garbage collection of multiple storage containers as taught by WALLACE (C11:L43-48).
GUO ‘096 in view of WALLACE does not appear to explicitly teach estimating a number of a plurality of workers to be used to delete the identified objects from the storage system
However, THOMSEN teaches the limitation (THOMSEN [0088] teaches determining the number of parallel running garbage collector threads based on available resources and/or an amount of garbage for collection, where more garbage collectors can be added or decreased based on monitoring processor resource usage).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of GUO ‘096, WALLACE, and THOMSEN before them, to include THOMSEN’s dynamic assignment of garbage collectors to perform garbage collection in parallel in GUO ‘096 and WALLACE’s deduplication storage system based on sketches. One would have been motivated to make such a combination in order to prevent causing high CPU load with negative impact to running user transactions as taught by THOMSEN ([0087]).
Regarding claim 20, GUO ‘096 in view of WALLACE and THOMSEN teaches the elements of claim 19 as outlined above. GUO ‘096 in view of WALLACE and THOMSEN also teaches:
cleaning only those compression regions where a ratio of dead segments to live segments is greater than a predetermined threshold (WALLACE C23:L5-15 teach performing garbage collection based on a fullness factor indicating the percentage of total capacity used for a given storage unit or deduplication storage container, or a potential amount of space that may be reclaimed (i.e. ratio of dead segments to live segments)).
The same motivation that was utilized for combining GUO ‘096 in view of WALLACE as set forth in claim 19 is equally applicable to claim 20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
LU (Patent No.: US 9,411,815 B1) – “SYSTEM AND METHOD FOR IMPROVING DATA COMPRESSION IN A DEDUPLICATED STORAGE SYSTEM” relates to reorganizing data chunks that have been deduplicated based on their similarity.
XIE (Patent No.: US 8,825,720 B1) – “SCALING ASYNCHRONOUS RECLAMATION OF FREE SPACE IN DE-DUPLICATED MULTI-CONTROLLER STORAGE SYSTEMS” relates to allocating deduplicated data segments across a plurality of worker controllers.
HARWOOD (Patent No.: US 8,170,213 B1) – “METHODOLOGY FOR COORDINATING CENTRALIZED KEY MANAGEMENT AND ENCRYPTION KEYS CACHED THROUGH PROXIED ELEMENTS” relates to deleting keys by adding keys to deleted key table.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138